Citation Nr: 1824024	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUE

Whether the recoupment of Voluntary Separation Pay (VSP) in the amount of $253,339.65, (after tax amount), is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1991 and from June 1995 to April 2008.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the Newark, New Jersey, RO.  In September 2015, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  In March 2016, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran received VSP pay after he was discharged from service in the amount of $253,339.65 (after-tax amount). 

2.  Subsequent to active service, the Veteran was awarded entitlement to VA compensation benefits at a combined 70 percent level from May 1, 2008. 

3.  The RO subsequently properly commenced recoupment of VSP at 50 percent of the compensation benefit level.


CONCLUSION OF LAW

The recoupment of VSP pay of $253,339.65 by withholding disability compensation benefits at the 50 percent level was proper.  10 U.S.C. §§ 1175, (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on policy directives from a service department and is analogous to the cases under the Barger directives.

Recoupment of VSP

On October 17, 2007, the Secretary of the Air Force issued a blanket waiver of the requirement to recoup VSP from VA compensation for service members released from active duty on or after that date.  Thus, a veteran who was receiving VSP could concurrently receive VA compensation.  However, six months later, on April 30, 2008, the Department of the Air Force replaced the blanket waiver with a recoupment schedule for service members released from active duty on or after that date.  In other words, veterans could no longer concurrently receive the VSP payments and VA compensation.  The Veteran was separated from service on April 30, 2008, and it was therefore determined that the VSP payment had to be recouped from his VA compensation payment.  

The Veteran asserts that he entered into a contractual agreement in February 2008 with the Department of the Air Force to separate from active duty as part of the Air Force's Force Shaping initiative.  He indicates that as a condition of his voluntary separation, he was awarded Separation Pay and was guaranteed via the October 2007 memorandum that the requirement to recoup VSP from disability compensation benefits awarded by VA would be waived.  The Veteran maintains that although he has requested the subsequent April 30, 2008 memorandum, he has not been furnished that memorandum and it is not part of the record.  He asserts that the April 30, 2008 memorandum from the Air Force is not a legally binding modification and does not apply. 

The Board notes that although the Veteran and RO both made reference to the April 30, 2008 memorandum, that correspondence is not part of the record.  In particular, a February 2011 VA electronic mail indicated that on April 30, 2008, a memorandum clarified the policy intent regarding the waiver authority of the Secretaries of the Military Departments under section 1175a (h)(4) of Title 10, United States Code.  This memorandum, effective April 30, 2008, required that waivers by the Secretaries of the Military Departments must be determined, on a case-by-case basis, which requires identification of the individual member, the amount, and the circumstances of each case; disallowing the general waiver.  The record does not contain a waiver of recoupment of VSP in the Veteran's individual case from the Secretary of the Air Force.

The Board remanded this case for the RO to obtain a copy of the memorandum.  On remand, the RO was unable to obtain a copy of the April 30, 2008 memorandum; however, the RO associated with the record a copy of M21-1 Adjudication Procedures Manual, Recouping VSP Awarded to Air Force Veterans, (M21-1 Adjudication Procedures Manual III.v.4.B.4.a.) under which the recoupment was made.  The recoupment schedule for service members released on or after April 30, 2008 whose combined disability rating is 60 percent or more, as in the Veteran's case, states that the recoupment should be withheld at 50 percent of the VA compensation award.  Based on this, the recoupment of the Veteran's VSP in the amount of $253,339.65 (after-tax, amount) is correct.

The M-21 Manual provides the following instructions per the table below for recouping VSP from compensation payments:

If the Veteran was separated from the Air Force ...
Then ...
before October 17, 2007
recoup VSP from VA compensation unless the Veteran received an individual waiver.
between
* October 17, 2007, and
* April 29, 2008
do not recoup VSP from VA compensation.
on or after April 30, 2008
recoup VSP according to the recoupment schedule below.
If the Veteran's combined disability rating is ...
Then withhold from monthly payments ...
10 or 20 percent
100 percent of his/her VA compensation.
30, 40, or 50 percent
75 percent of his/her VA compensation.
60, 70, 80, 90, or 100 percent
50 percent of his/her VA compensation.


As noted above, the Veteran in this case has a separation date that comes within the parameters of the last category above.  The Department of the Air Force made the change above and VA implemented those changes.  VA is bound by its laws and regulations.  Therefore, the Board must find that VA must recoup the VSP payment as outlined above as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107 (b) are not for application.



ORDER

The recoupment of VSP in the amount of $253,339.65 (after-tax amount) is valid; the appeal is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


